99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Calvin J. WEBER, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 96-2948.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 2, 1996Filed Oct. 10, 1996.

Before BEAM, HANSEN and ARNOLD, Circuit Judges.
PER CURIAM.


1
Calvin J. Weber, a former civilian Army engineer, appeals from the district court's1 dismissal of his suit under the Federal Tort Claims Act (FTCA) for failure to state a claim.  We have reviewed the record, and conclude dismissal was proper.  Accordingly, we affirm pursuant to 8th Cir.  R. 47A(a).



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri